NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RALPH DEPONTE, SR.,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee. "
2012-7U8O *
Appea1 from the United StateS Court of AppealS for
Veterans C1aims in case no. 09-4136, Judge Mary J.
Schoe1en.
ON MOTION
ORDER
Ra1ph DePonte, Sr. moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDERED THAT:

DEPONTE V. DVA 2
The motion is granted
FOR THE COURT
MAR 0 1 2012 /s/ Jan H0rba1y
Date J an H0rbaly
Clerk
cc: Ra1ph DePonte, Sr.
Jeanne E. Davids0n, Esq.
1 FILED
U.S. COUHT 0F APPEALS FOH
S2 1 THE FEDERAL ClRCUIT
l“lAR U 1-2012
.lAN HOHBALY
CLERK